Title: To Thomas Jefferson from William Dickson, 2 January 1807
From: Dickson, William
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Jany. 2d. 1807.
                        
                        I take the liberty to enclose herewith a petition relative to the case of Joseph Moore. Having but little
                            knowledge of the facts therein stated, I can only say, the petitioners are men of character and respectability— 
                  I am Sir,
                            With much respect your very humble Sevt.
                        
                            Wm. Dickson
                            
                        
                    